Case 8:18-cv-02869-VMC-CPT Document 305 Filed 05/18/21 Page 1 of 2 PageID 4965




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL                   CASE NO.: 8:18-cv-02869-VMC-CPT
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,


       Plaintiffs/Counter-Defendants,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant/Counter-Plaintiff.
 __________________________________/

                           NOTICE OF APPEARANCE

       Katherine E. Yanes of Kynes, Markman & Felman, P.A., gives notice of

 appearance in this action as co-counsel for Plaintiffs/Counter-Defendants, The

 Hurry Family Revocable Trust; Scottsdale Capital Advisors Corporation; and

 Alpine Securities Corporation. Please add the undersigned to your service list.

                                      /s/ Katherine Earle Yanes
                                      Katherine Earle Yanes
                                        Florida Bar No. 0159727
                                      KYNES, MARKMAN & FELMAN, P.A.
                                      Post Office Box 3396
                                      Tampa, FL 33601
                                      (813) 229-1118
                                      (813) 221-6750
                                      KYanes@kmf-law.com
                                      Co-Counsel for Plaintiffs/Counter-Defendants
Case 8:18-cv-02869-VMC-CPT Document 305 Filed 05/18/21 Page 2 of 2 PageID 4966




                           CERTIFICATE OF SERVICE

       I certify that on May 18, 2021, the foregoing notice was electronically filed

 with the Clerk of the Court using the Electronic Filing System, which will serve a

 copy on all counsel of record.


                                       /s/ Katherine Earle Yanes
                                       Katherine Earle Yanes




                                         2
